Citation Nr: 0018712	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from July 30, 1993 to March 
21, 1997, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied a rating in excess of 
10 percent for PTSD.  During the course of the appeal, the 
disability rating for the veteran's PTSD was increased from 
10 percent to 30 percent, effective from July 30, 1993, and 
from 30 percent to 50 percent, effective from March 22, 1997.  
The veteran appealed to the BVA for a higher rating, and by a 
decision of May 18, 1999, the Board denied an increased 
rating for the time periods in question.  The veteran 
appealed the Board's May 1999 decision to the United States 
Court of Appeals for Veterans Claims (Court), which, upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran, vacated and remanded the case to the Board for 
further proceedings and readjudication.


REMAND

In view of the joint motion for remand and Court order noted 
above, the Board finds  that additional development of the 
medical evidence is warranted.  In this regard, any VA 
medical records of ongoing treatment and therapy should be 
obtained and reviewed.  Additionally, a comprehensive VA 
examination that distinguishes between impairment due to the 
veteran's PTSD from his nonservice-connected psychiatric 
disability must be accomplished.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
psychiatric treatment (including any 
hospital, outpatient and therapy session 
reports relating to his treatment for 
PTSD).  The RO should then secure copies 
of all identified records that are not 
already on file and associate them with 
the record.  38 C.F.R. § 3.159 (1999). 

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the severity of his 
service-connected PTSD.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Detailed findings 
on examination should be reported, and 
the examiner should distinguish, to the 
extent possible, between the social and 
industrial impairment attributable to 
PTSD, and the impairment due to other 
diagnosed psychiatric disability.  It is 
also requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score attributable solely to the 
veteran's PTSD.  The examiner is then 
requested to offer an opinion as to 
whether and to what degree the veteran's 
PTSD renders him incapable of obtaining 
and maintaining gainful employment.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the full benefit 
sought by the veteran is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should thereafter be returned to the 
Board for further review.

4.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument while 
the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this remand is to comply with the Court's 
order to obtain additional development to ensure an adequate 
record for appellate review.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




